DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2022 has been entered.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 4-6 and 9-14 are objected to because of the following informalities:  
Regarding claim 1, and similarly claims 12 and 14, numerous occurrences of “a value” may be confusing as to whether they are the same or different values. Examiner suggests replacing “a value” with, for example, “a first value” or “second value” depending on the situation for clarity. Also, “a value other zero” should be replaced with “other than zero” for clarity. Also, “the bits” in line 22 should be changed to either “the all of the bits” or “the at least one of the bits” for clarity.  Also, “the” should be utilized in front of subsequent occurrences of limitations such as “a positive SR”, “all of the plurality of SRs”, “one of the plurality of SRs”, etc.  
Regarding claim 5, it is unclear whether “each of values” is referring to which, if any, of the recited numerous occurrences of the term “value” of claim 1.  Examiner suggests amending it to “the first value” or “the second value” if appropriate for clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-6, and 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the value of the bits" in line 25.  It is unclear whether this limitation is referring to “a value of all of the bits” or “a value of at least one of the bits”.
Claim 12 recites the limitation "the value of the bits".  It is unclear whether this limitation is referring to “a value of all of the bits” or “a value of at least one of the bits”.
Claim 14 recites the limitation "the value of the bits".  It is unclear whether this limitation is referring to “a value of all of the bits” or “a value of at least one of the bits”.

Response to Arguments
Applicant’s arguments, see remarks, filed 10/25/2022, with respect to the pending claims have been fully considered and are persuasive.  The 103 rejections of claims 1, 4-6 and 9-14 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasper Kwoh whose telephone number is (408)918-7644. The examiner can normally be reached Tuesday through Friday, 10am to 4pm Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASPER KWOH/Patent Examiner, Art Unit 2415